IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CITIMORTGAGE, INC., RESPONDNET            : No. 74 MAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
THOMAS A. ORMAN AND LESLIE E.             :
ESPOSITO-ORMAN,                           :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of July, 2018, the Petition for Allowance of Appeal is

DENIED.